ORDER
Johnathan Coursey, a Peoria resident, filed a complaint under 42 U.S.C. § 1983 against the City of Peoria, the Peoria police department, and two Peoria police officers alleging violations of his Fourth Amendment rights related to a warrant-*250less entry of his home and subsequent arrest. The district court dismissed the City of Peoria and the Peoria police department from the suit and later granted summary judgment in favor of the officers.
Coursey appeals, but we cannot discern any legal argument in his submission. Although we construe pro se filings liberally, pro se litigants must follow procedural rules. See Collins v. Illinois, 554 F.3d 693, 697 (7th Cir.2009). Federal Rule of Appellate Procedure 28 requires that the appellant’s brief present “contentions and the reasons for them, with citations to the authorities and parts of the record on which the appellant relies.” Fed. R.App. P. 28(a)(9)(A). As we have explained, “a brief must contain an argument consisting of more than a generalized assertion of error, with citations to supporting authority.” Anderson v. Hardman, 241 F.3d 544, 545 (7th Cir.2001).
Coursey’s brief consists only of a cursory factual narrative and a short list of questions about the facts of the case. Coursey makes no reference to the district court’s reasoning, cites no legal authority, and, in short, makes no argument.
DISMISSED.